Citation Nr: 9933002	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  94-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from December 1944 to January 
1946.  

The Board of Veterans' Appeals (Board) notes that service 
connection for asthma was denied in an unappealed rating 
decision dated April 1976.  Subsequently, the veteran 
requested that her claim be reopened.  In a February 1997 
decision of the Board, it was determined that the veteran had 
submitted new and material evidence to reopen her claim.  The 
Board remanded the claim to the RO in order to obtain 
additional evidence, and to allow the RO an opportunity to 
consider the claim on a de novo basis.  The veteran's claim 
has now been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran has submitted evidence of a well grounded 
claim for entitlement to service connection for a pulmonary 
disability; the VA has met its duty to assist the veteran in 
the development of her claim.  

2.  The veteran's service medical records are negative for 
evidence of a chronic pulmonary disability; the veteran first 
developed a chronic pulmonary disability in 1972, more than 
26 years after discharge from active service.  

3.  There are conflicting medical opinions as to whether or 
not there is a relationship between the veteran's current 
pulmonary disability and active service, but the most 
credible medical opinion indicates that there is no objective 
evidence to show a relationship between active service, or 
chemical or asbestos exposure during active service, and the 
veteran's current pulmonary disability.  

4.  The preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
pulmonary disability, to include bronchitis.  


CONCLUSION OF LAW

A pulmonary disability, to include bronchitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has developed a pulmonary 
disability as a result of active service.  She states that 
her duties included cleaning aircraft parts with chemicals in 
an unventilated room while standing on a concrete floor.  She 
adds that the pipes in the room were covered in asbestos.  
She argues that she had developed a chronic cough before 
discharge from service, but that the doctor who conducted her 
discharge examination told her it was just a cold, and did 
not examine her complaints closely.  The veteran says that 
she was treated for a lung disability within a year of 
discharge, and continued to have a chronic cough.  She states 
that she currently has severe asthma and bronchitis, and 
argues that her disability is the direct result of the fumes 
and conditions she was exposed to during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The veteran has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim.  A May 1997 VA fee basis 
examination notes that the veteran was exposed to chemicals 
in an unventilated room, and that this is where she 
contracted bronchitis.  The Board finds that this opinion 
constitutes evidence of a well grounded claim.  38 U.S.C.A. 
§ 5107.  See also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Furthermore, it appears that the duty to assist the veteran 
in the development of her claim has been met.  Several 
attempts have been made to obtain additional service medical 
records.  She has been afforded VA examinations in 
conjunction with her claim, and the Board has obtained a 
medical opinion regarding the claim.  There is no indication 
that there are any additional pertinent medical records that 
have not already been obtained.  Therefore, the Board will 
proceed with a review of the veteran's claims on the merits.  

A review of the service medical records is negative for 
evidence of a pulmonary disability.  The January 1946 
discharge examination was negative for a pulmonary 
disability, and a chest X-ray study conducted at this time 
was negative. 

Private medical records dated November 1946 state that the 
veteran was treated for pleurodynia.  Her symptoms included 
pain with deep breathing.  She did not have a cough, and a 
review of her symptoms was essentially negative.  

The earliest medical evidence to demonstrate the presence of 
a chronic pulmonary disability is hospital records dated 
April 1972 to May 1972.  These records state that the veteran 
was admitted to the hospital with severe bronchospasm.  The 
discharge diagnosis was chronic bronchitis, with acute 
exacerbation, severe bronchospasm, and asthma syndrome.  
Additional records from this period indicate that the veteran 
had never experienced these disorders before, and that she 
denied a true history of previous asthma or emphysema.  

Private medical records from August 1973 show that the 
veteran was followed because of difficulty breathing.  She 
dated the onset of her illness to March 1972, at which time 
she developed what was apparently an upper respiratory 
infection and cough, but followed this by developing asthma, 
with shortness of breath and wheezing.  The veteran's only 
previous history of actual lung disease was a bout of 
pneumonia in 1948.  Her social history noted that she had not 
been exposed to any unusual chemicals, fumes, or dusts.  She 
had not smoked for 20 years.  The diagnostic impressions 
included asthmatic bronchitis.  

The claims folder contains many additional private treatment 
records dated from 1973 through the early 1990s.  These 
records show that the veteran continued to receive periodic 
treatment for her pulmonary disability.  A neurology 
examination conducted in June 1984 includes an impression of 
chronic bronchial asthma of uncertain etiology.  A July 1984 
examination states that the veteran had not been exposed to 
dust or fumes.  She had a history of viral pneumonia in 1946, 
but no further suggestion of respiratory disability until the 
late 1960's.  This examination contains an assessment of 
adult onset asthma, primarily intrinsic, with aggravation by 
meteorologic changes, cold and dampness, and aero-irritants.  
The remainder of these records are negative for any 
references regarding the etiology of the veteran's 
disability.  

VA treatment records dated from 1990 to 1996 are contained in 
the claims folder.  These show that the veteran was treated 
for several disabilities, including her pulmonary disability.  
She was examined by a VA pulmonary consultant in August 1990.  
It was noted that she had an occupational history of exposure 
to some chemical fumes during active service and that this 
was the only history she had of exposure to such fumes.  
Following examination, the diagnoses included severe asthma, 
and emphysema secondary to the above.  

The veteran has submitted several lay statements dated from 
1991 to 1993 in support of her claim.  Each of the authors of 
these statements indicate they knew the veteran at the time 
of her discharge from service.  They state that the veteran 
had a cough at that time, and some note that she was 
hospitalized for pneumonia later that year.  They further 
note that the veteran's cough has persisted and increased in 
severity over the years, and that her condition is now very 
disabling.  

An April 1993 statement from one of the veteran's private 
doctors says that he had cared for the veteran from 1974 to 
1984.  He had treated her for chronic obstructive pulmonary 
disease with a large asthmatic component.  She had provided a 
history of working during active service as a machinist in an 
unventilated room.  Her exposure was to chemicals and debris 
associated with that type of work.  The doctor noted that 
there are recognized syndromes associated with exposure to 
chemicals and acids that produce reactive airway syndrome.  
He stated that is was possible that the veteran had some 
associated airway dysfunction secondary to her exposure to 
chemicals during active service.  

The veteran appeared at a hearing before a hearing office at 
the RO in December 1994.  She testified that she had worked 
in an unventilated building during active service making 
aircraft parts on a milling machine.  She also cleaned these 
parts with chemicals.  The veteran said that there were pipes 
running through the building with asbestos wrapped around 
them.  She said that her cough started during this period.  
She told the doctor who conducted the discharge examination 
that she had a cough, but he told her that it was due to a 
cold.  Basically, she testified as to her belief that her 
cough had gradually worsened over the years, and become her 
current disability.  

The veteran was afforded a VA fee basis pulmonary examination 
in May 1997.  The examiner said that the veteran reported she 
had contracted bronchitis, and that this was service 
connected.  Her medical history included treatment for asthma 
beginning in 1941.  The doctor stated that she had service 
connected bronchitis.  Her social history included working in 
a machine shop with asbestos.  The veteran operated a milling 
machine.  She worked in an unventilated building, and was 
exposed to chemicals.  The doctor stated that this is where 
she contracted bronchitis.  An examination of the chest was 
consistent with bronchitis.  The impression included service 
connected bronchitis, and history of asthma.  The examiner's 
comments added that the veteran had never smoked in her life, 
and that she contracted bronchitis while in the service.  She 
had worked in an unventilated building, and was exposed to 
many chemicals, including asbestos.  He said that her 
pulmonary function tests were consistent with chronic 
obstructive pulmonary disease with emphysema and decrease in 
diffusion capacity.  The examiner added that he had reviewed 
the veteran's claims folder before forming his opinions. 

The veteran underwent an additional VA examination in July 
1997.  She was said to be a lifelong nonsmoker.  She stated 
that she had been exposed to some type of fumes approximately 
50 years ago, and to have experienced gradually worsening 
dyspnea on exertion since that time.  Following examination, 
the diagnosis was severe chronic obstructive pulmonary 
disease, rule out room air hypoxemia.  The claims folder was 
reviewed in conjunction with this examination. 

An addendum to the July 1997 examination was received in 
March 1998 from the same examiner who had conducted the 
previous examination.  It was noted that the veteran's 
pulmonary function tests were suggestive of poor effort.  
There was normal diffusing capacity.  The examiner opined 
that there was no apparent relation with any exposure based 
upon her history.  

The Board requested a medical opinion from the Veterans 
Health Administration (VHA) in July 1999.  The undated 
medical opinion received in response to this request 
indicates that the veteran's claims folder had been 
thoroughly reviewed by a VA physician who is a specialist in 
pulmonary and critical care.  After a discussion of the 
pulmonary function testing and X-ray findings, the doctor 
submitted a summary of the findings.  She stated that 
although the veteran was treated for pleurodynia after 
discharge in 1946, and reported treatment for pneumonia in 
1948, the first evidence of a chronic pulmonary disease was 
dated in March 1972.  The doctor further discussed the other 
evidence and opinions of record.  She stated that based on 
her review, there was no evidence to support a conclusion 
that it was as likely as not that the veteran had any 
pulmonary disability which had its onset during active 
service.  This was based on the lack of objective evidence of 
ongoing pulmonary disease from the time of discharge until 
1972.  She added that there was no rational explanation for a 
service connected pulmonary disease with a latency of over 20 
years.  There was also no evidence to support the conclusion 
that it was as likely as not that any current pulmonary 
disability was incurred as a result of chemical or asbestos 
exposure during service.  This opinion was based on the 
findings of the pulmonary function testing, which indicated 
obstructive lung disease, and was not consistent with 
asbestos-related pulmonary disease.  Furthermore, the 
physical findings and X-ray testing were also not consistent 
with asbestos-related pulmonary disease.  The doctor added 
that there was no objective evidence of a relationship 
between chemical exposure in the 1940s to the clinical 
symptoms that developed overtly in 1972.  

The Board therefore finds that the veteran has not developed 
a pulmonary disability, to include bronchitis, as a result of 
active service.  Initially, the Board notes that the only 
evidence that the veteran was ever exposed to chemical fumes 
or asbestos during service is her statements and testimony.  
However, even if the Board were to assume that she was 
exposed to potentially dangerous chemical fumes or asbestos, 
the evidence does not support entitlement to service 
connection.  The service medical records are completely 
negative for evidence of a pulmonary disability, and a chest 
X-ray study conducted at discharge was normal.  The records 
indicate that the veteran was treated for pleurodynia 10 
months after discharge, but there is no evidence that this 
was related to service, or that it resulted in any chronic 
disability.  Treatment for pneumonia in 1948 has been 
reported, although there is again no evidence that this was 
related to service, or that it resulted in any chronic 
disability.  The earliest evidence of a chronic pulmonary 
disability is from 1972, more than 26 years after the 
veteran's discharge from service.  At that point, the veteran 
denied a true history of previous asthma or emphysema, as 
well as a history of chemical exposure.  A July 1984 
examination was also negative for a history of exposure to 
fumes.  The earliest examination to note a history of 
exposure to fumes is the August 1990 VA pulmonary review, but 
this examination does not express an opinion regarding the 
etiology of the veteran's disability.  

The initial evidence of a relationship between exposure to 
chemical fumes and/or asbestos and the veteran's current 
disability is the April 1993 statement from her private 
doctor.  This statement does not opine that there is a 
relationship between exposure to fumes during service and her 
current disability, or that a relationship was as likely as 
not, but merely notes that such a relationship is possible.  
This is not sufficient to establish a relationship between 
the veteran's current disability and active service.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The May 1997 VA fee basis examination states that the 
veteran's bronchitis is related to service, and that the 
claims folder was reviewed prior to rendering this opinion.  
However, the Board is entitled to and indeed, has a 
responsibility to weigh the credibility and probative value 
of a medical opinion.  Struck v. Brown, 9 Vet. App. 145, 152 
(1996).  In this case, the Board notes that the May 1997 
opinion contains several errors which undermine its 
credibility.  It states that asthma was diagnosed in 1941, 
which predates the veteran's entrance into active service, 
although there is no evidence of this contained in the claims 
folder.  It also states that she contracted bronchitis in 
service, when there is no evidence of treatment for 
bronchitis in the service medical records.  This opinion is 
contradicted by the March 1998 addendum to the July 1997 VA 
examination, which indicates that there is no apparent 
relationship between chemical exposure and the current 
disability based upon the veteran's history.  

The Board believes that the strongest opinion is the VHA 
medical opinion obtained in response to the July 1999 request 
of the Board.  This opinion contains a lengthy and accurate 
discussion of the veteran's medical history.  Furthermore, 
instead of just noting the findings of the pulmonary function 
tests, the doctor explains why those findings are not 
consistent with the type of pulmonary disability that would 
result from exposure to asbestos or chemical exposure.  The 
doctor also concluded that there was no relationship based on 
the latency period of over 20 years between the veteran's 
discharge from service and the onset of a chronic pulmonary 
disability.  As the doctor not only expressed her opinion, 
but also provided an explanation of her opinion and the 
evidence relied upon in reaching it, the Board believes that 
the VHA opinion is the most credible opinion of record.  
Furthermore, the physician specialized in pulmonary medicine 
and thus may be expected to have greater expertise and 
experience in evaluating the etiology of a pulmonary 
disability.  

Therefore, in the absence of evidence of a chronic pulmonary 
disability during service or until many years after discharge 
from service, and as the strongest medical opinions indicate 
that there is no relationship between the veteran's current 
pulmonary disability and active service, entitlement to 
service connection is not warranted.  In reaching this 
decision, the Board notes that it must resolve any benefit of 
the doubt in favor of the veteran.  However, the Board finds 
that the evidence both for and against the veteran's claim is 
not in an approximate balance, but rather that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection is not merited.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for a pulmonary disability, 
to include bronchitis, is denied. 




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

